DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Species II, FIGs. 2A-2D, and claims 1-7, 9-10, 12, and 15-16 in the reply filed on 05/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11, and 13-14 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the axis of the first pillar and the axis of the second pillar have a distance therebetween and the distance is no more than 0.2 mm” as recited in claim 5, the “the first pillar is formed on a top surface of the first magnetic body” as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Objections
Claims 2-3 are objected to because of the following informalities:
Regarding claim 2, the punctuation period is missing at the end of the claim. Claims 3 is objected to because it depends from objected claim 2.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the axis" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 7, it’s not clear how “the second pillar is integrally formed with a first magnetic plate as a first T-core” when the “magnetic material” is disposed in the “gap” between the first and second coils as in claim 1. It’s not also clear how “the first pillar is formed on a top surface of the first magnetic body” when “first magnetic body encapsulates the at least one second winding turn and the second pillar of the first T-core” as in claim 7 and the “magnetic material” is disposed in the “gap” between the first and second coils as in claim 1. Similar clarifications need to be made in claim 10.
Regarding claim 9, Applicant should clarify how “the first pillar and the second pillar are integrally formed” when the “magnetic material” is disposed in the “gap” between the first and second coils as in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lestoquoy (U.S. PG. Pub. No. 2018/0040416 A1).
With respect to claim 1, Lestoquoy teaches a coupled inductor (e.g. FIG. 4B), comprising: 
a first coil 456, comprising at least one first winding turn of a first conductive wire; and 
a second coil 458, comprising at least one second winding turn of a second conductive wire, wherein the at least one first winding turn of the first conductive wire and the at least one second winding turn of the second conductive wire are respectively wound around a first pillar 
With respect to claim 4, Lestoquoy teaches the coupled inductor according to claim 1, wherein the axis of the first pillar and the axis of the second pillar are on a same straight line (para. [0043]). 
With respect to claim 5, Lestoquoy teaches the coupled inductor according to claim 1, wherein the axis of the first pillar and the axis of the second pillar have a distance therebetween and the distance is no more than 0.2 mm (para. [0043]). In Lestoquoy, the distance between the first and second pillars is zero, which is “no more than 0.2 mm.” Therefore, Lestoquoy teaches the features of claim 5.
With respect to claim 12, Lestoquoy teaches the coupled inductor according to claim 1, wherein the first pillar and the second pillar has a second gap (space at middle legs in which magnetic layer 454 therebetween, wherein a magnetic sheet or a magnetic glue is disposed in the second gap (para. [0043]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lestoquoy, as applied to claim 1 above, in view of Yoshioka et al. (U.S. PG. Pub. No. 2017/0345551 A1).
With respect to claim 2, Lestoquoy teaches the coupled inductor according to claim 1. Lestoquoy does not expressly teach the first coil and the second coil are inversed coupled and the coefficient of coupling (K) of the first coil and the second coil has a negative value[.]
Yoshioka et al., hereinafter referred to as “Yoshioka,” teaches a coupled inductor 1A (e.g. Figs. 1-4), wherein the first coil (any L1-L4) and the second coil (any L1-L4 other than first coil) are inversed coupled and the coefficient of coupling (K) of the first coil and the second coil has a negative value (para. [0201])[.] It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic coupling coefficient as taught by Yoshioka to the coupled inductor of Lestoquoy to provide the required magnetic coupling to meet design requirements (para. [0201]).
With respect to claim 3, Lestoquoy in view of Yoshioka teaches the coupled inductor according to claim 2, wherein K is in the range: -0.4 to -0.8 (Yoshioka, para. [0201]). 
With respect to claim 6, Lestoquoy teaches the coupled inductor according to claim 1. Lestoquoy does not expressly teach a magnetic body encapsulating the at least one first winding turn, the at least one second winding turn, the first pillar and the second pillar. 
Yoshioka teaches a coupled inductor 1A (e.g. Figs. 1-4), wherein a magnetic body 10 encapsulating the at least one first winding turn 21 or 22, the at least one second winding turn (the other of 21 or 22), the first pillar (upper pillar 41a or 41b) and the second pillar (lower pillar  41a or 41b) (para. [0138]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic body as taught by Yoshioka to the coupled inductor of Lestoquoy to provide the required magnetic saturation characteristics.
With respect to claim 7, Lestoquoy teaches the coupled inductor according to claim 1. Lestoquoy does not expressly teach the second pillar is integrally formed with a first magnetic plate as a first T-core, wherein a first magnetic body encapsulates the at least one second winding turn and the second pillar of the first T-core, wherein the first pillar is formed on a top surface of the first magnetic body, wherein a second magnetic body encapsulates the at least one of first turn winding and the first pillar. 
Best understood in view of 35 USC 112)(b) rejection, Yoshioka teaches a coupled inductor 1A (e.g. Figs. 1-4), wherein a first magnetic body (most of body 10b) encapsulates the at least one second winding turn (e.g. lower winding 21) and the second pillar 41a of the first T-core, wherein the first pillar is formed on a top surface of the first magnetic body, wherein a second magnetic body 10a encapsulates the at least one of first turn winding 22 and the first pillar 41a (para. [0138]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic body as taught by Yoshioka to the coupled inductor of Lestoquoy to provide the required magnetic saturation characteristics.
With respect to claim 9, Lestoquoy teaches the coupled inductor according to claim 1. Lestoquoy does not expressly teach the first pillar and the second pillar are integrally formed, and the at least one first winding turn of the first conductive wire and the at least one second winding turn of the second conductive wire are encapsulated by a magnetic body. 
Best understood in view of 35 USC 112)(b) rejection, Yoshioka teaches a coupled inductor 1A (e.g. Figs. 1-4), wherein the first pillar (upper pillar 41a or 41b) and the second pillar (lower pillar  41a or 41b) are integrally formed, and the at least one first winding turn of the first conductive wire 21 or 22 and the at least one second winding turn of the second conductive wire (the other of first or second wire 21 or 22) are encapsulated by a magnetic body 10 (para. [0138]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic body encapsulating the pillars and the conductive wires as taught by Yoshioka to the coupled inductor of Lestoquoy to provide the required magnetic saturation characteristics.
With respect to claim 10, Best understood in view of 35 USC 112)(b) rejection, Lestoquoy in view of Yoshioka teaches the coupled inductor according to claim 9, wherein said integrally formed pillar is integrally formed with a magnetic plate as a T-core, wherein the at least one first winding turn of the first conductive wire, the at least one second winding turn of the second conductive wire, and at least one portion of the T-core are encapsulated by a magnetic body 10 (Yoshioka, para. [0138]). 




Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lestoquoy, as applied to claim 1above, in view of Nussbaum (U.S. PG. Pub. No. 2012/0249280 A1).
With respect to claim 15, Lestoquoy teaches the coupled inductor according to claim 1. Lestoquoy does not expressly teach the permeability of the magnetic material disposed in the first gap is respectively less than that of the first pillar and the second pillar. 
Nussbaum teaches a coupled inductor 100 (FIGs. 1B), wherein the permeability of the magnetic material 210 disposed in the first gap (space between coils 112 and 114) is respectively less than that of the first pillar (middle leg of core 212) and the second pillar (middle leg of core 214) (para. [0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the permeability of the core material and the pillars as taught by Nussbaum to the coupled inductor of Lestoquoy to provide the required energy storability characteristics (para. [0053]).
With respect to claim 16, Lestoquoy teaches the coupled inductor according to claim 1. Lestoquoy does not expressly teach the permeability of the magnetic material is in the range: 12-18, and the permeability of the first pillar and the second pillar is in the range: 25-45. 
Nussbaum teaches a coupled inductor 100 (FIGs. 1B), wherein the permeability of the magnetic material is in the range: 12-18 (para. [0054]). Nussbaum does not expressly teach the permeability of the first pillar and the second pillar is in the range: 25-45. However, the material of the first pillar and the second pillar in Nussbaum (ferrite, para. [0051]) and the present invention are similar (originally filed paras. [0053]-[0054]). Therefore, the pillars material of Nussbaum would have the claimed permeability. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed permeability range as taught by Nussbaum to the coupled inductor of Lestoquoy to provide the required energy storability characteristics (para. [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.